Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that CrossMab technology can be used to generate bispecific antibodies that have a more native antibody-like structure and less immunogenic. Further, bispecific CrossMab anti-HIV antibodies that are anchored to a host cell membrane can improve local antibody concentration, target sequential and/or interdependent entry steps, and compensate for monovalent binding (see Background, Pages 1-2).  To this end, Applicant developed several HIV CrossMab antibodies (Example 1). Several hydrophobic residues were identified on the surface of the 10E8.2/ibalizumab (iMab) CrossMab antibody, in particular, which may negatively affect solubility and stability of the bispecific antibody (see Example 2 beginning on Page 76 and Table 5). Accordingly, the hydrophobic residues were mutated either alone or in combination to yield 10E8.2/iMab variants that retained antiviral activity by in vitro HIV neutralization, favorable in vivo pharmacokinetics, and increased solubility under thermal stress (see Example 2).   As presently written, however, there is insufficient correlation between the structure of the claimed bispecific 10E8/ibalizumab CrossMab antibodies comprising undefined amino acid mutations and the functional property of binding to a HIV envelope protein and a cell membrane receptor/co-receptor protein in order to neutralize HIV. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the heavy and light chains of the claimed bispecific antibody variants represent partially defined structures in which at least 3% of the amino acid sequences can vary. The amino acid mutations present in the claimed sequences can occur in the CDR domains and may be caused ,for instance, by addition, deletion, substitution, or insertion. However, there is no guidance provided in the specification about which specific amino acids can vary in 3% of each heavy chain and light chain in the claimed antibody variants such that the ability of the claimed antibodies to bind to a HIV envelope protein and a cell membrane receptor/co-receptor protein in order to neutralize HIV is retained. Similarly, claims 2-4 and 6 fail to recite the exact amino acid mutations that are present at the positions specified in the bispecific antibody. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily identify without further testing which bispecific 10E8/ibalizumab CrossMab antibodies comprising heavy and light chains with 97% sequence identity to SEQ ID NOs: 1, 2, 33, and 34 are capable of binding to a HIV envelope protein and a cell membrane receptor/co-receptor protein in order to neutralize HIV. 
While the genus of bispecific 10E8/ibalizumab CrossMab antibody variants of the claimed invention are intended to bind to a HIV envelope protein and a cell membrane receptor/co-receptor protein in order to neutralize HIV artisans would not be able to envision the complete structure of the bispecific antibody, in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigen. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Therefore, the claimed genus of bispecific 10E8/ibalizumab CrossMab antibody variants lacks adequate written description because there does not appear to be any correlation between the structure of the claimed bispecific 10E8/ibalizumab antibody variants and the function of binding to a HIV envelope protein and a cell membrane receptor/co-receptor protein in order to neutralize HIV except for those bispecific 10E8/ibalizumab antibody variants comprising six fully-defined CDRs. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of bispecific 10E8/ibalizumab antibody variants at the time the instant application was filed.

Enablement 
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to bispecific 10E8/ibalizumab antibody variants comprising heavy and light chains having at least 97% sequence identity to SEQ ID NOs: 1, 2, 33, and 34. 
The specification teaches the development of several bispecific HIV CrossMab antibodies, including 10E8.2/ibalizumab (Example 1). Several hydrophobic residues were identified on the surface of the 10E8.2/ibalizumab (iMab) CrossMab antibody, in particular, which may negatively affect solubility and stability of the bispecific antibody (see Example 2 beginning on Page 76 and Table 5). Accordingly, the hydrophobic residues were mutated either alone or in combination to yield 10E8.2/iMab variants that retained antiviral activity by in vitro HIV neutralization, favorable in vivo pharmacokinetics, and increased solubility under thermal stress (see Example 2).  
As stated earlier, each heavy and light chain of the claimed bispecific 10E8/ibalizumab antibody variants recited represents a partially defined structure in which undefined amino acid mutations is present in at least 3% the structure. Such variation can occur as the result of an amino acid addition, substitution, insertion, or deletion in the CDR domains of the bispecific antibody. Further, substitutions present can encompass both conservative and nonconservative amino acid substitutions, yet there is no guidance provided in the specification about which amino acids can vary in 3% of each heavy and light chain of the claimed bispecific antibodies such that the ability of the antibodies to bind to a HIV envelope protein and a cell membrane receptor/co-receptor protein in order to neutralize HIV is retained. Similarly, claims 2-4 and 6 fail to recite the exact amino acid mutations that are present at the positions specified in the bispecific antibody. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36). It is unclear how undefined amino acid mutations in 3% of each of the heavy and light chains of the claimed bispecific antibodies would impact the ability of the bispecific antibodies to bind to a HIV envelope protein and a cell membrane receptor/co-receptor protein in order to neutralize HIV. 
It would require undue trial and error experimentation for artisans to determine the amino acid mutations that can be made in the heavy and light chains of the bispecific 10E8/ibalizumab CrossMab antibody variants of the claimed invention such that the ability to a HIV envelope protein and a cell membrane receptor/co-receptor protein in order to neutralize HIV is retained since amino acid mutations made in the CDRs or VH and VL sequences can potentially disrupt antigen binding and functional activity. As such, there would be no practical use for the claimed bispecific antibodies within the scope of the claimed invention if they are not able to bind their target antigens. Therefore, the specification does not reasonably enable artisans to make and use the claimed antibodies that bind to citrullinated proteins over the full scope of the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As presently written, the bispecific antibodies of the claimed invention comprise a 10E8 antibody, or a variant thereof, having a light chain that is 97% identical to SEQ ID NO: 33 and a heavy chain that is 97% identical to SEQ ID NO: 34, wherein SEQ ID NO: 33 incorporates 1-4 mutations and SEQ ID NO: 34 incorporates 4-12 mutations. Thus, the claims encompass bispecific antibodies comprising an unmodified 10E8 antibody or a variant of the 10E8 antibody. However, the amino acid sequences of SEQ ID NOs: 33 and 34 are fixed sequences with no Xaa residues that allow for the incorporation of amino acid mutations within the variable regions of the unmodified 10E8 antibody.  Thus, while a “variant” of the 10E8 antibody allows for the incorporation of amino acid mutations to make a light chain comprising an amino acid sequence that is 97% identical to SEQ ID NO: 33 and a heavy chain comprising an amino acid sequence that is 97% identical to SEQ ID NO: 34, the parental unmodified 10E8 antibody does not. Of further note, the claims recite bispecific antibodies comprising mutations at specified positions in the amino acid sequences of SEQ ID NOs: 33 and 34. In standard nomenclature, the amino acid substitution in SEQ ID NO: 34 represented L72K, for example, denotes that amino leucine (L) at position 72 is replaced with lysine (K) (see, for example, Den Dunnen, in particular, Table 6: Protein Level Descriptions) (Den Dunnen, Johan T., et al. "HGVS recommendations for the description of sequence variants: 2016 update." Human mutation 37.6 (2016): 564-569). However, not all of the amino acids at the positions recited are present in SEQ ID NOs: 33 and 34.  For example, lysine (K) is present at position 15 in SEQ ID NO: 33, not leucine (L) as recited in claim 2 whereas isoleucine (I), leucine (L), and serine (S) appear to be present at positions 72, 75, and 77 in SEQ ID NO: 34, respectively, not leucine, isoleucine, and phenylalanine (F) as recited in claims 5, 6, and 7. Further, positions 89, 98, 100, 108, and 170 in SEQ ID NO: 34 appear to be occupied by arginine (R), cysteine (C), arginine, and tryptophan (W), and valine, respectively.

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644